Title: From George Washington to Robert Morris, 27 December 1776
From: Washington, George
To: Morris, Robert



Dear Sir
Camp at Newton [Pa.] Decr 27: 1776

I this minute received the honor of your favor of the 26th, and you may be assured that I shall with great pleasure transmit all my dispatches to Congress through your hands and unsealed. The inclosed to them will give you a full account of the attack on Trenton and to which I beg leave to refer you. I regret much, that the Ice prevented Col. Cadwalader from passing. could he have got over with his Troops I am persuaded we should have been crowned with much success. The same Cause hindered Genl Ewing. with his aid to have seized the bridge leading from Trenton, not a Hessian would have escaped from thence. The situation of our Troops & the apprehension that the means of obtaing Succour would become more difficult, made it necessary that we should return in the Opinion of the Genl Officers with the Prisoners we had taken. I am in haste with great esteem Dr Sir Yr Most Obedt Sert

Go: Washington

